Citation Nr: 1616227	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  11-08 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for thoracolumbar scoliosis with degenerative changes of the thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of this case is now with the RO in Houston, Texas.  In December 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for a Board hearing via videoconferencing.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

At the February 2016 hearing, the Veteran testified that he experiences constant pain of his thoracolumbar spine and at its worse the pain exceeds level 10/10.  He stated he feels pressure on the [sciatic] nerve and the pain radiates to his lower extremities and up and down his entire back.  He stated his thoracolumbar spine disability has worsened since he was last examined by VA in November 2012.  

The November 2012 VA back (thoracolumbar spine) conditions examination was conducted over three years ago.  Since then the Veteran has undergone clinical evaluations of the thoracolumbar spine by VA (during 2013 and 2014) with reported diagnoses of chronic low back pain/multilevel degenerative disc disease and L3-L4 HNP [herniated nucleus pulposus] with lumbar radicular pain.  But, even considering these diagnoses, the Board cannot ascertain to what extent his service-connected thoracolumbar spine disability has increased in severity, or whether his thoracolumbar spine is responsible for additional disability (neurological), without a new VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Further, where there is evidence of a material change in the Veteran's condition or as in the instant case, when the Veteran asserts that the service-connected disability in question has undergone an increase in severity since the time of his last VA examination, the prior VA examination report may be inadequate for rating purposes and a new VA examination is required.  38 C.F.R. § 3.327(a); See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997). 

The AOJ should ensure that all due process requirements are met, to include giving the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the severity of his thoracolumbar spine disability.  The Veteran's record and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the requested examination.  All indicated tests or studies must be completed. Examination findings pertinent to the Veteran's thoracolumbar spine should be reported to allow for application of VA rating criteria for the spine.  

(a) Range of motion should be reported along with the point (in degrees) that motion is limited by additional function loss due to pain, weakness, fatigue or incoordination.

(b) The examiner should perform repetitive range of motion testing and also comment on the degree of limitation of function, if any, due to pain, weakness, lack of endurance, fatigue, or incoordination.

(c) The examiner is asked to evaluate the Veteran for any associated neurological disability, including in the bilateral lower extremities as a result of the service-connected thoracolumbar spine disability.

(d) Please discuss the functional limitations, if any, associated with, and expected effect on employment resulting from the Veteran's service connected thoracolumbar spine disability alone (not including the effects of any non-service connected disabilities).

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue in light of all evidence of record and also consider whether a total rating for compensation based on individual unemployability (TDIU) is warranted as part of the claim for increased benefits.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




